MEMORANDUM**
The district court did not abuse its discretion when it denied Stella Onuaguluchi’s motion for an extension of time to file a notice of appeal. Onuaguluchi failed to demonstrate “excusable neglect” through the existence of extraordinary circumstances and likelihood of an unjust result. See Marx v. Loral Crop., 87 F.3d 1049, 1053 (9th Cir.1996). “Inadvertence or mistake of counsel does not constitute excusable neglect.” Id. (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.